t c memo united_states tax_court nicholas mack petitioner v commissioner of internal revenue respondent nicolas mack petitioner v commissioner of internal revenue respondent docket nos filed date nicholas mack pro_se mark j miller for respondent memorandum opinion gerber judge by order dated date these deficiency cases were scheduled for trial on date at milwaukee wisconsin in each case respondent moved at trial for a dismissal for failure to properly prosecute and for the imposition of penalties under sec_6673 we must decide whether the cases should be dismissed for lack of prosecution and whether penalties should be imposed background docket no respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year solely attributable to the 10-percent additional tax under sec_72 on early distributions from qualified_retirement_plans the petition was filed on date and respondent’s answer was filed on date after filing his petition petitioner immediately began requesting documents from respondent and on date respondent moved for a protective_order which the court granted date approximately year later respondent moved to have this case calendared petitioner objected and the court calendared this case for trial along with docket no on the court’s date milwaukee wisconsin session on date petitioner moved for summary_judgment on the basis that respondent’s counsel and certain unnamed clerks of the tax_court have engaged in serious misconduct and the presiding judge has failed and failed again to show any semblance of impartiality petitioner did not seek summary_judgment with all section references are to the internal_revenue_code as amended and in effect for the periods under consideration rule references are to the tax_court rules_of_practice and procedure respect to the underlying merits of respondent’s determination in effect petitioner was seeking a dismissal of this case as a sanction against respondent after considering the parties’ written positions the court denied petitioner’s motion for summary_judgment by a date order petitioner also served respondent with a request for admissions and respondent responded at about the same time respondent’s motion to show cause why proposed facts in evidence should not be accepted as established under rule f was filed on date and on date the court issued an order to show cause why said facts should not be deemed stipulated under rule f petitioner failed to respond and the order to show cause was made absolute by order dated date the facts deemed stipulated support respondent’s position that his determination is not in error respondent’s attorney and appeals officer made numerous attempts to contact petitioner for purposes of normal pretrial preparation and or settlement of the case petitioner was recalcitrant and refused to speak with respondent’s employees petitioner sent respondent a final offer to resolve the case and thereafter on date the court received and filed petitioner’s notice of refusal to accept service of court’s documents attached to petitioner’s notice was a letter to the clerk of the tax_court dated date returning unopened and unread certified mail the court had sent to petitioner petitioner’s letter also stated that his settlement offer was his final involvement with the court docket no respondent determined that petitioner was liable for a deficiency in self-employment_tax for his tax_year petitioner reported gross_receipts of dollar_figure from general rentals and an dollar_figure net profit from his general rentals quality homes business on schedule c profit or loss from business attached to his return on the basis of petitioner’s reported items respondent determined that petitioner was liable for a deficiency of dollar_figure in self- employment_tax for his tax_year petitioner had received a form 1099-misc miscellaneous income for dollar_figure from ssi independent living center inc ssi and petitioner contends he included this amount in the gross_receipts he reported on his schedule c petitioner contends that ssi is a nonprofit corporation of which petitioner’s father is a director and an officer respondent reports that according to ssi’s web site petitioner is permanently paralyzed and during under a contract with ssi was paid dollar_figure to provide himself with a home and with transportation the petition in docket no was filed date and respondent’s answer was filed date initially petitioner had designated milwaukee wisconsin as the place of trial but in march he sought to strike milwaukee as the place of trial because he considered respondent’s determination to be fraudulent and he believed the case would never properly proceed to trial around the same time petitioner moved to have the case dismissed with prejudice on the ground that respondent’s determination was frivolous and without merit petitioner’s motions were denied and over the next few months petitioner sought reconsideration of the denial of his motions subsequently petitioner served requests for admission which respondent answered petitioner filed a motion for summary_judgment that was denied petitioner also sent a final offer to resolve docket no and subsequently filed a notice of refusal to accept service of court’s documents as he had in docket no other than an ultimatum of settlement on his terms petitioner has not provided respondent with any reason or argument that would show that respondent’s determinations for and were in error instead petitioner has attempted to collaterally attack respondent’s determinations by means of broadly stated assertions that respondent’s determinations are fraudulent or frivolous and that respondent’s employees are involved in some type of conspiracy with court employees petitioner has not shown or specifically identified any particular act that would be considered fraudulent discussion our consideration of respondent’s motions to dismiss for lack of prosecution is a relatively simple matter petitioner filed petitions in these cases generally alleging error in respondent’s determinations for his and tax years no penalties or matters upon which respondent would bear a burden_of_proof or production were determined against or identified by petitioner there was some pretrial activity including petitioner’s failed motion for summary_judgment petitioner then made ultimatums of settlement on his terms followed by his refusal to further discuss these cases with respondent or to receive any correspondence from the court he failed to appear for trial or respond to respondent’s motions or court orders and it is clear that his cases should be dismissed for his failure to prosecute petitioner delayed these cases his conduct has been contumacious and he was given ample opportunity to pursue the merits of his tax dispute but failed to do so accordingly we will grant respondent’s motions to dismiss for failure to properly prosecute respondent’s motions to impose sanctions under sec_6673 are also presented for our consideration in support of his motions respondent contends that initial attempts to communicate with petitioner were met with abject hostility including accusations of fraud and misconduct respondent also points out that petitioner refused to meet with respondent’s employees or to discuss his cases by telephone in addition petitioner’s correspondence to respondent and the court contained insulting and false accusations of ‘unethical misconduct’ and ‘bad faith’ respondent contends that petitioner filed numerous frivolous motions or documents such as petitioner’s motion to strike designation of place of trial petitioner’s motion to dismiss and for costs petitioner’s motion for reconsideration petitioner’s request for admissions petitioner’s motion for summary_judgment petitioner’s request for stipulations petitioner’s notice of refusal to accept service of court’s documents petitioner’s motions were denied and did not address the underlying merits of respondent’s determinations in most instances they were collateral attacks on respondent’s or the court’s employees respondent contends that petitioner has filed in another court a false and frivolous law suit against respondent’s counsel and judges of this court respondent contends that petitioner is using that law suit as a basis for this court to ‘stay’ this proceeding it is for those reasons that respondent moves the court to impose a penalty upon petitioner under sec_6673 sec_6673 provides that whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure respondent argues that penalties should be imposed because petitioner instituted and or is maintaining these proceedings primarily for delay and because petitioner’s positions in these proceedings are frivolous in particular respondent contends that petitioner did not advance meaningful positions regarding his or tax years and that the documents he filed were frivolous and contained insulting and false accusations against respondent’s employees court employees and judges of the court the court_of_appeals for the third circuit has observed that the legislative_history of sec_6673 supports the view that it is a penalty statute designed to deter taxpayers from bringing frivolous or dilatory suits and not a damage provision enacted to compensate the irs 771_f2d_64 3d cir affg tcmemo_1984_367 see also 791_f2d_68 7th cir the court_of_appeals for the fifth circuit has recently approved and imposed a sanction where a taxpayer insulted the court_of_appeals the tax_court and the opposing party 436_f3d_533 5th cir affg tcmemo_2005_39 in approving the imposition of penalties against the taxpayer the court_of_appeals observed that it is difficult to imagine a lesser sanction that would vindicate the integrity of the court proceedings and deter taxpayers from similar misconduct wasteful and dilatory appeals unjustifiably consume the limited resources of the judicial system while judges staff and support personnel have expended energy to dispose_of this meritless appeal justice has been delayed for truly deserving litigants 918_f2d_534 5th cir id fn ref omitted in deciding whether to sanction petitioner’s conduct by imposing penalties under sec_6673 we note that we will dismiss petitioner’s cases with prejudice for failure to prosecute because there was a record of delay and contumacious conduct and petitioner had been given ample opportunity to pursue the merits of his tax dispute a lesser sanction than dismissal would under the circumstances be futile see 410_f3d_743 5th cir understanding that a dismissal with prejudice in itself is a form of sanction we consider whether the same actions should also be sanctioned by means of a penalty imposed under sec_6673 initially we note that petitioner’s conduct meets the letter and intent of sec_6673 in that his personal attacks on respondent’s and the court’s employees are frivolous petitioner has not advanced any particular reasons for his broad-based claims of fraud and misconduct in addition he has failed to present any meaningful basis to support his generalized claim that respondent’s determinations are in error finally after instituting these proceedings petitioner has sought to engineer a delay of them he has made unreasonable ultimatums refused to cooperate or follow the court’s rules and most significantly intentionally refused to accept read or follow the court’s correspondence some of which contains court orders requiring a specific action petitioner’s income_tax deficiencies are modest dollar_figure for and dollar_figure for but his belligerence and actions require that in addition to the dismissal of his cases he be sanctioned by the imposition of penalties under sec_6673 of dollar_figure for and dollar_figure for petitioner’s attempts to delay and his belligerence must be sanctioned to vindicate the integrity of this court’s proceedings and to deter petitioner from similar misconduct in the future accordingly we will grant respondent’s motions to impose sanctions under sec_6673 to reflect the foregoing orders of dismissal and decision will be entered for respondent
